Exhibit C


STRATUS PROPERTIES INC.


NOTICE OF GRANT OF
RESTRICTED STOCK UNITS
UNDER THE
2017 STOCK INCENTIVE PLAN




Pursuant to the terms of the Stratus Properties Inc. 2017 Stock Incentive Plan
(the “Plan”), __________________________ (the “Director”), being a non-employee
director of Stratus Properties Inc. (the “Company”), was granted effective
September 1, ____ (the “Grant Date”) restricted stock units as hereinafter set
forth. Defined terms not otherwise defined herein shall have the meanings set
forth in Section 2 of the Plan.
1.Subject to all the terms and conditions of the Plan, the Director, as a matter
of separate inducement and agreement in connection with his or her services as a
director or advisory director of the Company, and not in lieu of any salary or
other compensation for the Director’s services, is granted, on the terms and
conditions set forth in the Plan, ____ restricted stock units (“RSUs”).
2.    Unless the vesting of the RSUs is accelerated pursuant to the terms of the
Plan or this Notice, and subject to any other terms of the Plan, the RSUs shall
vest in installments as follows:
Vesting Date        Number of RSUs to Vest












3.    Additional Terms and Conditions of Restricted Stock Units.
3.1    Subject to the terms, conditions, and restrictions set forth herein, each
RSU represents the right to automatically receive from the Company, on the
respective scheduled vesting date for such RSU, one share (a “Share”) of Common
Stock, free of any restrictions and all cash, securities and property credited
to or deposited in the Director’s Dividend Equivalent Account (as defined in
Section 3.3) with respect to such RSU.
3.2    Except as provided in Section 3.3, an RSU shall not entitle the Director
to any incidents of ownership (including, without limitation, dividend and
voting rights) (a) in any Share until the RSU shall vest and the Director shall
be issued a Share to which such RSU relates nor (b) in any cash, securities or
property credited to or deposited in a Dividend Equivalent Account related to
such RSU until such RSU vests.


As Adopted May 2, 2019

--------------------------------------------------------------------------------




3.3    From and after the Grant Date of an RSU until the issuance of the Share
payable in respect of such RSU, the Director shall be credited, as of the
payment date therefor, with (a) the amount of any cash dividends and (b) the
amount equal to the Fair Market Value of any Shares, securities, or other
property distributed or distributable in respect of one share of Common Stock to
which the Director would have been entitled had the Director been a record
holder of one share of Common Stock at all times from the Grant Date to such
issuance date (a “Property Distribution”). All such credits shall be made
notionally to a dividend equivalent account (a “Dividend Equivalent Account”)
established for the Director with respect to all RSUs granted with the same
vesting date. The Committee may, in its discretion, deposit in the Participant’s
Dividend Equivalent Account the securities or property comprising any Property
Distribution in lieu of crediting such Dividend Equivalent Account with the Fair
Market Value thereof, or may otherwise adjust the terms of the Award as
permitted under Section 5(b) of the Plan. For purposes of this Notice, “Fair
Market Value” of a share of Common Stock or any other security shall have the
meaning set forth in the Stratus Properties Inc. Policies of the Committee
applicable to the Plan, and with respect to any other property, shall mean the
value thereof as determined by the Board in connection with the declaration of
the dividend or distribution thereof.
3.4    (a)    Except as otherwise set forth in Section 3.4(b), all unvested
RSUs, all amounts credited to the Director’s Dividend Equivalent Account with
respect to such RSUs, and all securities and property comprising Property
Distributions deposited in such Dividend Equivalent Account with respect to such
RSUs shall immediately be forfeited on the date the Director ceases to be an
Eligible Individual, unless the Director continues providing services to the
Company pursuant to a consulting or other arrangement as set forth in Section
3.4(c).
(b)    If the Director ceases to be an Eligible Individual by reason of the
Director’s death, disability (as defined in Section 3.4(d)), or retirement, any
RSUs granted hereunder that are scheduled to vest within one year following the
date the Director ceases to be an Eligible Individual, and all amounts credited
to or property deposited in the Director’s Dividend Equivalent Account with
respect to such RSUs shall vest as of the date the Director ceases to be an
Eligible Individual.
(c)    For purposes of this Section 3.4, if the Director continues to provide
services to the Company or a subsidiary of the Company pursuant to a consulting
or other arrangement, the Director will not “cease to be an Eligible Individual”
until such time as the Director has “separated from service” under Section 409A
of the Internal Revenue Code and any related implementing regulations or
guidance.
(d)    For purposes of this Section 3.4, a “disability” shall have occurred if
the Director is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Director’s employer.


2

--------------------------------------------------------------------------------




3.5    Upon a Change of Control, provided such Change of Control also qualifies
as a change in the ownership of the Company, a change in the effective control
of the Company or a change in the ownership of a substantial portion of the
assets of the Company under Section 409A of the Internal Revenue Code and any
related implementing regulations or guidance, all outstanding RSUs shall become
fully vested.
4.    The RSUs granted hereunder are not transferable by the Director otherwise
than by will or by the laws of descent and distribution.
5.    All notices hereunder shall be in writing, and if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its offices
located at 1615 Poydras Street, New Orleans, Louisiana 70112, addressed to the
attention of the Secretary; and if to the Director, shall be delivered
personally or mailed to the Director at the address on file with the Company.
Such addresses may be changed at any time by notice from one party to the other.
6.    The terms of this Notice shall bind and inure to the benefit of the
Director, the Company and the successors and assigns of the Company and, to the
extent provided in the Plan and in this Notice, the legal representatives of the
Director.
7.    This Notice is subject to the provisions of the Plan. The Plan may at any
time be amended by the Board, and this Notice may at any time be amended by the
Committee provided that no amendment to this Notice that materially impairs the
benefits provided to the Director hereunder may be made without the Director’s
consent. Subject to any applicable provisions of the Company’s by-laws or of the
Plan, any applicable determinations, orders, resolutions or other actions of the
Committee shall be final, conclusive and binding on the Company and the holder
of the RSUs granted hereunder.
STRATUS PROPERTIES INC.






3